TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBET 31, 2017



                                      NO. 03-16-00732-CV


                                    Jose A. Perez, Appellant

                                                 v.

         Physician Assistant Board and Margaret K Bentley, In her Individual and
                               Official Capacities, Appellees




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the final order and judgment signed by the trial court on

November 16, 2016. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the trial court’s final order and judgment. Therefore, the

Court affirms the trial court’s final order and judgment. The appellant shall pay all costs relating

to this appeal, both in this Court and the court below.